328 S.W.3d 494 (2010)
Elliott SIDNER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93905.
Missouri Court of Appeals, Eastern District, Division Four.
December 28, 2010.
Timothy Forneris, Asst. Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Elliott Sidner (Sidner) appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. After a bench trial, Sidner was convicted of trafficking in the second degree and misdemeanor possession of a controlled substance of marijuana. Sidner was sentenced as a prior and persistent drug offender to ten years of imprisonment without the possibility of probation or parole. This Court affirmed Sidner's convictions in State v. Sidner, 217 S.W.3d 344 (Mo.App. E.D.2007). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).